COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-380-CV
 
GENE
HOLLOWAY AND DENTON                                         APPELLANTS
INDEPENDENT
SCHOOL DISTRICT                                                          
 
                                                   V.
 
JANE
DOE, INDIVIDUALLY AND AS                                           APPELLEE
NEXT FRIEND FOR SALLY
DOE, A 
MINOR                                                                                               
                                                                                                        
                                               ----------
            FROM
THE 158TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant's
And Appellee's Joint Motion To Dismiss.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
 




PER CURIAM
PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J. 
 
DELIVERED:  March 1, 2007 





[1]See Tex. R. App. P. 47.4.